COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

Cause number:            01-15-00487-CR
Style:                   Fredis Mauricio Flores v. The State of Texas
Date motion filed*:      March 9, 2016
Type of motion:          State’s Second Motion for Extension of Time to File Appellate Brief
Party filing motion:     Appellee
Document to be filed:    Appellee’s brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                   December 23, 2015
       Number of extensions granted:             1        Current Due Date: February 3, 2016
       Date Requested:                      April 8, 2016

Ordered that motion is:
       Granted
             If document is to be filed, document due: April 8, 2016.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: March 15, 2016




November 7, 2008 Revision